DETAILED ACTION
1.	This office action is a response to the Application/Control Number: 17/038,839 filed 09/30/2020.
Claims Status
2.	This office action is based upon claims received on 09/30/2020, which replace all prior submitted versions of the claims.
	-Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 10/15/2020, 10/15/2020, 07/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The Examiner contends that the drawings submitted on 09/30/2020 are acceptable for examination proceedings.

Terminal Disclaimer



Allowable Subject Matter
8.	Claims 1-20, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
and in response to determining the change in the channel estimation performance and determining that the first density has not reached a density limit
For Claim 8, in conjunction and in combination with other noted and recited Claim 8 limitations:  
and in response to determining the change in the channel estimation performance and determining that the first density has not reached a density limit
For Claim 15, in conjunction and in combination with other noted and recited Claim 15 limitations:
and in response to identifying the change in the channel estimation performance and determining that the first density has not reached a density limit

9.	The closest prior art found, is as follows:
(a) You et. al (US-9936486-B2), which is directed towards to a method for transmitting or receiving uplink control information and an apparatus therefor involving reporting a demodulation 
A UE needs to be aware of a default DMRS pattern to be used to receive the (e)PBCH, the ePDCCH, the PDSCH, etc., until the UE feeds back a DMRS pattern to be used thereby in the cell and an eNB transmits data using the fed back DMRS pattern, and whereby the default DMRS pattern may be cell-specific, and whereby the default DMRS pattern may be used to demodulate data such as an (e)PBCH, an ePDCCH, an ePHICH, an SIB, a PDSCH, etc., until the UE first accesses a cell, determines a DMRS pattern to be used thereby, and informs the eNB of the determined DMRS pattern or until the eNB informs the UE of a DMRS pattern to be used by the UE, where furthermore, an eNB may request that the UE feedback the DMRS pattern, to cause a UE to feed back a DMRS pattern suitable for a channel environment of the UE, (Col 28 (ln 60-65), Col 32 (ln61-63) (Col 32 (ln 61-63); col 33 (ln 10-15); Col 34 (ln19-21); Col 43 (in 25); Col 34 (ln 30-32))
(b) Jonsson (US-20080081635-A1), which is directed towards techniques to control the transmission of data from a radio base station to a mobile terminal, whereby based upon a channel quality value reported by the mobile terminal, and acknowledgement messages received from the mobile terminal, an adjustment value for the channel quality value is calculated, discloses:
A radio base station that adjusts CQI values reported by a terminal based upon when the number of consecutive NACK (negative acknowledgements reported by a terminal exceed a threshold the CQI is decreased, and when the number of consecutive ACK reported by a terminal exceeds a threshold, the CQI is increased, and furthermore, If number of consecutive NACK messages exceeds a first threshold, the CQI reported from the terminal is decreased to reflect the actual conditions, and If number of consecutive ACK messages exceeds a second threshold, CQI reported from the terminal is increased to reflect the terminal's improved ability to receive data (See FIG. 2 ¶ 0058 &  0059 ¶ 0042) 
MIAO et. al. (US-20150282123 A1), which is directed towards UE-feedback techniques to support the adaptive DMRS transmission, discloses: 
Where based on UE feedback, an eNB determines a DMRS pattern to be used by selecting a DMRS pattern from a set of adaptive DMRS patterns, whereby if the channel exhibits highly frequency-selective fading derived from delay spread, the eNB selects a DMRS pattern with higher density in frequency domain, otherwise a DMRS pattern with lower density in frequency domain is chosen, and signals it to the UE dynamically via DCI to indicate an index value that corresponds to a selected DMRS pattern (FIG.2, ¶ 0023;  ¶ 0024), 
(d) Yang et. al. (US-20160057753-A1), which is directed towards wireless communications, and relates to a reduced DMRS (Demodulation Reference Signal) configuration, and adaptively selecting a DMRS configuration, discloses: 
A base station which estimates a channel change condition under the normal DMRS configuration, uses a channel matrix estimation method to estimate the channel change between two time slots of a subframe, compares the estimated channel change to two predetermined thresholds to determine whether to switch between a conventional DMRS and a reduced DMRS configuration (FIG.4, ¶ 0041-0046),
(e) Jongren et. al (US-20160211959-A1), which is directed towards selectively switching among two or more possible reference signal densities comprising obtaining one or more reference signal conditions defined in advance of any scheduling of data transmissions that governs the density of the reference signal format to be transmitted by a wireless communication device in conjunction with the data transmissions, discloses: 
A DMRS condition defined in advance of data transmissions, that governs the density of the DMRS format to be transmitted by a wireless communication device in conjunction with the different data transmissions such as occurring at different times or in different subframes, where the DMRS conditions include DMRS usage based on predetermined time of usage, number of consecutive transmissions, a particular subframe, a communication parameter suited for dense or reduced DMRS parameter such as a scheduled bandwidth exceeds a predetermined minimum bandwidth applicable for a reduced DMRS, a scheduled transmission format - MCS and/or rank applicable to a dense or a reduced DMRS format, an evaluation of characteristics of the wireless channel and/or the UE, e.g., a UE's speed, a change in RF accuracy at the UE, and/or a change in the UE reception point (FIG. 2 & ¶0036, 0037, 0040, 0049-0052)

10.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. Note, the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding
claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Feb 10, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414